Title: To George Washington from Robert Birchele, 2 June 1789
From: Birchele, Robert
To: Washington, George



Dr Sr
I⟨re⟩land June 2nd 1789

Previous to This moment I could not obtain an oppert⟨y⟩ of addressing you, (an honor I ever had the most ardent wis⟨h⟩ for) and which I sho’d now conceive an unpardonable presumptn was it concomitent with the minutest particle of adulation, but conscious of the sincerity of my attachment to you, no⟨w⟩ in the most precarious times, I am embolden’d to assur⟨e mutilated⟩ I shall not expatiate further on the subject but refer you for the ⟨mutilated⟩ authenticity of what I assert to the asseveration of my countrymen now departing for America, and as a testimony of my confidence in you, I humbly entreat permission to recommend to your kind protection the person who is honour’d with the delivery of this address, and do ensure him a man possessed of every virtue essential for the formation of the human mind, and whom no earthly cause but the vicissitudes of an uncertain World, and a propensity for America, has taken from his Native Country, if I am favour’d wi⟨th⟩ your reply, and future correspondence I shall ever esteem it the most distinguish’d honor this World could possibly confer on me and sho’d my existence not be attended with an unexpect’d period—I probably will shortly have an oppertunity of addressing him in person ⟨to⟩ whom I am and shall ever assert myself a devoted Humble Servant

Robt Birchele

